MANTON, Circuit Judge.
This petitioner owned 350 shares of stock of the Andrews & Hitchcock Iron Company, which °she owned prior to March 1,1913, and sold on March 11, 1916, under the circumstances and terms referred to in the ease of Logan v. Commissioner (C. C. A.) 42 F.(2d) 193, decided this day. She also inherited 55%ooo interest from her mother’s estate. The income in question was moneys received during two years, 1918 and 1919, as payment made pursuant to the contract obligation of the Youngstown Sheet & Tube Company to this petitioner. The same contract is involved. For the reasons there stated, it follows that the order of the Board determining these moneys in part to be income and taxable was erroneous, and the order must be reversed.
Order reversed.